DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed in independent claim 1, a printing device temperature management apparatus comprising: 
 	a processor; and 
 	a memory storing machine readable instructions that when executed by the processor cause the processor to: 
 	 	ascertain a print speed associated with a print job; 
 	 	in response to a determination that the print speed is greater than or equal to a specified print speed threshold, actuate a print bar heating power supply and a print bar control power supply to respectively heat and control operation of a print bar; and 
 	 	in response to a determination that the print speed is less than the specified print speed threshold, actuate, at or beyond a specified location along a path associated with traversal of a physical medium from a start position to a print zone, the print bar heating power supply and the print bar control power supply to reduce an operational temperature associated with the print bar.

3.	The Applicant also disclosed in independent claim 8 substantially the same subject matter in a method for printing device temperature management, the method comprising: 
 	ascertaining, by a processor, a print speed associated with a print job; 

 	determining, in response to a determination that the print speed is less than the specified print speed threshold, 
 	 	a distance of physical medium from a print zone, and 
 	 	WO 2018/140044PCT/US2017/01543218actuating, in response to a determination that the distance of the physical medium from the print zone is equal to a specified distance which is less than a total distance traversed by the physical medium from a start position to the print zone, at or beyond the specified distance, the print bar heating power supply and the print bar control power supply to reduce an operational temperature associated with the print bar.

4.	Finally, the Applicant disclosed substantially the same subject matter in independent claim 12, in a non-transitory computer readable medium having stored thereon machine readable instructions to provide printing device temperature management, the machine readable instructions, when executed, cause a processor to: 
 	ascertain a print speed associated with a print job; 
 	compare the print speed to a print speed threshold; and 
 	actuate, based on the comparison of the print speed to the print speed threshold, at least one of a print bar heating power supply and a print bar controlWO 2018/140044PCT/US2017/015432 20power supply to respectively heat and control operation of a print bar 
  	 	at a start position of physical medium to be utilized for printing for the print job, or
 	 	at or beyond a specified location along a path associated with traversal of the physical medium from the start position to a print zone to reduce an operational temperature associated with the print bar.



6. 	Nishiyama is also silent about similar limitations in independent claims 8 and 12.

7.	U.S. Patent application publication number 2014/0320563 To Gracia Verdugo et al. also disclosed a similar invention in the Abstract with a printing process controller configured to control a heating power supplied to a print-head based on printing data. Unlike in the instant application, Gracia Verdugo et al. are also silent about “in response to a determination that the print speed is greater than or equal to a specified print speed threshold, actuate a print bar heating power supply and a print bar control power supply to respectively heat and control operation of a print bar; and in response to a determination that the print speed is less than the specified print speed threshold, actuate, at or beyond a specified location along a path associated with traversal of a physical medium from a start position to a print zone, the print bar heating power supply and the print bar control power supply to reduce an operational temperature associated with the print bar”.



9.	U.S. Patent publication number 10,429,780 to Hasegawa also disclosed a similar invention in the abstract, with a printing process controller configured to control a heat generator to start heating at a timing when a portion of a print medium is expected to reach a fixing nip, based on image data and based on a conveyance speed of the print medium. Unlike in the instant application, Hasegawa is silent about “in response to a determination that the print speed is greater than or equal to a specified print speed threshold, actuate a print bar heating power supply and a print bar control power supply to respectively heat and control operation of a print bar; and in response to a determination that the print speed is less than the specified print speed threshold, actuate, at or beyond a specified location along a path associated with traversal of a physical medium from a start position to a print zone, the print bar heating power supply and the print bar control power supply to reduce an operational temperature associated with the print bar”.

10. 	Hasegawa is also silent about similar limitations in independent claims 8 and 12.

11.	The disclosure of the instant application is pertinent for the following reasons: In printing devices such as page wide printers, when the printer is idle for a certain period of time, the printing material absorbs air while cooling down. When printing resumes, the absorbed air is released in the form of bubbles that can clog the ejection nozzles. The apparatus, method and non-transitory computer readable medium of the instant application, help to overcome the aforementioned phenomenon by ascertaining a print speed associated with a print job and actuating a print bar heating power supply and a print bar control power supply in order to control the operational temperature associated with the print bar accordingly. Furthermore, the 

12.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

13.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578.  The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
15.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
16.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YAOVI M AMEH/Primary Examiner, Art Unit 2853